department of the treasury internal_revenue_service tege exempt_organizations tax_exempt_and_government_entities_division commerce street - mc dal dallas texa sec_501 date date release number release date legend org- organization name xx - date org address taxpayer_identification_number form person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated september 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations org form 886-a attachment to notice of proposed revocation 20xx calendar tax_year legend org -- organization name state -name of state _xx- date issue whether org sec_501 facts continues to qualify for exemption under irc org _ was incorporated as a non stock corporation in the state in september 19xx it was created to promote and encourage the games of golf tennis and other sports and to promote social camaraderie in furtherance of its exempt purposes org owns leases and maintains a club house golf course and recreation facilities for its members and the general_public per the interview the treasurer stated that during the past few years membership has been dwindling and the organization has had to use its savings to help defray the cost of operating the golf course examination of the books_and_records for the tax_year 20xx determined that a percent of org’s gross_receipts were received from nonmember sources the 20xx form_990 indicated that nonmember income accounted for a percent of the organization’s gross_receipts law and analysis sec_501 provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other non-profitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 a essentially repeats the language of sec_501 of the code but also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities public law amended sec_501 of the code to allow social clubs to receive some outside income without jeopardizing their exempt status specifically the senate_finance_committee report states a social_club is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its exempt status however within thi sec_35 limit not more than of gross_receipts should be derived from the use of a social club's facilities or services by the general_public page of org form 886-a attachment to notice of proposed revocation 20xx calendar tax_year revrul_60_324 states in part that a social_club exempt from federal_income_tax under sec_501 may lose its exemption if it makes its club facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose revrul_68_638 states in part that a club formed to maintain a country club for the promotion and enjoyment of golf for its members receives as host of an annual golf tournament substantial income from the public and uses the income for club operating_expenses and improvements is not exempt under sec_501 revrul_69_219 states in part that a social_club that regularly holds it golf course open to the general_public charging established green fees that are used for maintenance and improvements of club facilities is not exempt under sec_501 government’s position org _ has failed to meet the percent limitation regarding gross_receipts from non member sources based on the facts of the examination the service has determined thatorg organization’s unrelated_business_income from nonexempt activities has increased each year resulting in failure to qualify for exempt status under sec_501 is no longer operated solely for the benefit of its members the couclusion the service has determined that the exempt status of org __ is revoked effective january 20xx page of
